The facts as established by the petition and answer were:
a — That the name of relator was duly returned by the board of jury commissioners for Wayne county in a list of persons to serve as petit jurors in the recorder’s court of the city of Detroit for the year beginning on the fourth Monday of May, 1896.
b — That relator’s name was duly drawn from the jury box, and he was summoned to serve as a petit juror in said recorder’s court for the November, 1896, term thereof; that in obedience to said summons he appeared in said court on November 16» *1061896; that on being orally examined by respondent as to his qualifications to serve as a juror, he was found to possess all the qualifications of jurors in said court» but in answer to the question of respondent whether or not relator had within three years prior thereto been or acted as a member of a panel of petit or grand jurors, relator stated that during the months of March and April, 1896, he had served as a member of the panel of traverse jurors in the United States circuit court for the Eastern District of Michigan; that thereupon said respondent excused relator from sendee as such juror on the ground that his service in the federal court disqualified him under the statute from serving as juror in respondent’s court.